UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2353



WOIONESHET W. MERSHA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-350-653)


Submitted:   May 31, 2005                  Decided:   June 10, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Maureen O’Sullivan, KAPLAN, O’SULLIVAN & FRIEDMAN, Boston,
Massachusetts, for Petitioner. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Annette M.
Wietecha, U.S. DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Woioneshet W. Mersha, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reconsider its decision

denying relief on her motion to reopen removal proceedings.

               Mersha contends that the Board erred in refusing to

exercise       its   sua    sponte        authority      to   reopen    her       removal

proceedings.         We find that we lack jurisdiction to review this

claim.     See Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d

Cir. 2003); Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002);

Luis v. INS, 196 F.3d 36, 40-41 (1st Cir. 1999).                     In addition, to

the extent that the motion to reconsider could be construed as a

second motion to reopen, we find no abuse of discretion in the

Board’s    finding      that      the   motion      is   barred.       See    8    C.F.R.

§ 1003.2(a), (c) (2005).

               We accordingly dismiss in part and deny in part the

petition for review.             We dispense with oral argument because the

facts    and    legal   contentions         are    adequately      presented       in   the

materials      before      the    court    and     argument   would     not       aid   the

decisional process.



                            PETITION DISMISSED IN PART AND DENIED IN PART




                                           - 2 -